RENDERED: AUGUST 28, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                            NO. 2019-CA-001234-MR


HOWARD BURKE, JR.                                                    APPELLANT



                 APPEAL FROM GREENUP CIRCUIT COURT
v.               HONORABLE JEFFREY L. PRESTON, JUDGE
                        ACTION NO. 17-CI-00454



JUANITA MARIE BURKE                                                    APPELLEE



                                    OPINION
                                  REMANDING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE, GOODWINE AND MCNEILL,
JUDGES.

MCNEILL, JUDGE: Appellant, Howard Burke, Jr., and Appellee, Juanita Burke,

were married in 1961. Their marriage was dissolved pursuant to a decree of

dissolution (Decree) entered by the Greenup Circuit Court, Family Court Division,

on July 5, 2018. The Decree provides, in part, that Appellee is entitled to one-half

of the value of the Burkes’ farm equipment. Accordingly, the Decree ordered the
parties to have the equipment valued. If Appellant wanted to retain the equipment,

then he would have to pay Appellee half of the equipment’s value. Otherwise, the

court ordered that the equipment be sold and that the parties equally divide the

proceeds. Appellant was also ordered to pay Appellee spousal maintenance.

             Appellee subsequently filed a motion requesting a hearing to resolve

several issues concerning Appellant’s failure to comply with the terms of the

Decree. On December 6, 2018, the court ordered that the Greenup County Sheriff

seize the farm equipment to be auctioned. The equipment was auctioned in April

of 2019. A contempt hearing was held on May 28, 2019. At the hearing, the

auctioneer testified that the gross proceeds of the auction were $15,795.00. The

total net proceeds were $14,625.50, which included a deduction for the

auctioneer’s commission. It appears that these funds were in the possession of the

Greenup County Circuit Clerk’s office.

             On June 7, 2019, the court issued an order that Appellant should

receive one-half of the $14,625.50 sum, from which should be deducted the

following: 1) $1,950.00, for maintenance owed; 2) the sheriff’s fee/towing bill, the

sum of which was not provided; and 3) a $600.00 attorney fee. This order will

hereafter be referred to as the Deduction from Proceeds Order.

             Appellant filed a motion to alter, amend, or vacate the Deduction from

Proceeds Order, which the court summarily denied on June 17, 2019. On that


                                         -2-
same day, the court issued a payment order for the sheriff/towing bill totaling

$3,327.00. The court also denied Appellant’s subsequent motion to set aside the

court’s order overruling Appellant’s motion to alter, amend, or vacate.

                Appellant now appeals to this Court as a matter of right. He does not

contest the deduction of $1,950.00 for maintenance owed. He does dispute the

imposition of the sheriff/towing fee and the attorney fee. Appellee has failed to

file a brief.

                                STANDARD OF REVIEW

                Appellant’s notice of appeal states that he is appealing from multiple

orders: 1) the Deduction from Proceeds Order; 2) the June 17, 2019 payment order

for the sheriff/towing bill; 3) the order denying Appellant’s CR 59.05 motion to

alter, amend, or vacate the Deduction from Proceeds Order; and 4) the order

denying Appellant’s motion to set aside the court’s order denying Appellant’s

motion to alter, amend, or vacate. In Ford v. Ford, we addressed our review of CR

59.05 orders as follows:

                there is no appeal from the denial of a CR 59.05 motion.
                The denial does not alter the judgment. Accordingly, the
                appeal is from the underlying judgment, not the denial of
                the CR 59.05 motion. When a trial court denies a CR
                59.05 motion, and a party erroneously designates that
                order in his or her notice of appeal, we utilize a
                substantial compliance analysis and consider the appeal
                properly taken from the final judgment that was the
                subject of the CR 59.05 motion.


                                           -3-
578 S.W.3d 356, 366 (Ky. App. 2019) (emphasis in original) (citations and internal

quotation marks omitted). Therefore, we decline to review the court’s CR 59.05

order. It logically follows that we must also decline to review the order denying

Appellant’s motion to set aside the CR 59.05 denial order.

              However, we will review the Deduction from Proceeds Order which is

the underlying judgment at issue here.1 Since this is a judgment imposing fees,

including an attorney fee, we review for an abuse of discretion. Miller v. McGinty,

234 S.W.3d 371, 373 (Ky. App. 2007). See also Allison v. Allison, 246 S.W.3d
898, 910 (Ky. App. 2008) (holding that the court did not abuse its discretion in

awarding attorney fees and expert witness fees). An abuse of discretion can be

found when the trial court’s decision was arbitrary, unreasonable, unfair, or

unsupported by sound legal principles. Goodyear Tire and Rubber Co. v.

Thompson, 11 S.W.3d 575, 581 (Ky. 2000) (citing Commonwealth v. English, 993
S.W.2d 941, 945 (Ky. 1999)). With this standard in mind, we turn to the

applicable law and the facts of the present case.

                                          ANALYSIS

              Appellant raises two main arguments on appeal. First, he contends

that the award of attorney fees constitutes an abuse of the trial court’s discretion.



1
  For purposes of the following analysis, we will treat the Deduction from Proceeds Order as
incorporating the June 17, 2019 payment order for the sheriff/towing bill.

                                              -4-
Second, he argues that the trial court erroneously divided the auction proceeds.

More precisely, he argues that the auction proceeds were not divided equally and

that the Deduction from Proceeds Order improperly modified the Decree and

resulted in an unconstitutional deprivation of his property. For the following

reasons, we disagree, but remand for additional findings.

                As an initial matter, Appellant failed to explicitly request additional

findings from the trial court pursuant to CR2 52. As the Court in McKinney v.

McKinney succinctly observed:

                It is well-established that a final judgment shall not be set
                aside because of the failure of the trial court to make a
                finding of fact on an issue essential to the judgment
                unless the failure is brought to the attention of the trial
                court by a written motion pursuant to CR 52.02. CR
                52.04.

257 S.W.3d 130, 134 (Ky. App. 2008) (citing Jarrett v. Jarrett, No. 2006-CA-

001557-MR, 2007 WL 2460730 (Ky. App. Aug. 31, 2007).

                However, Appellant’s motion to alter, amend, or vacate can charitably

be read to include an implicit request for additional findings. Appellant

specifically argued that the trial court failed to consider the financial resources of

the parties and that the court also omitted any discussion of how the sheriff/towing

fee was calculated. Appellant’s motion was also filed within ten days of the



2
    Kentucky Rules of Civil Procedure.

                                             -5-
issuance of the Deduction from Proceeds Order, which is the time period required

for requesting additional findings pursuant to CR 52.02. Therefore, we will

consider Appellant’s motion to alter, amend, or vacate as substantially complying

with CR 52.02.

             As previously stated, Appellant argues that by not dividing the auction

proceeds equally the trial court modified the divorce decree and unconstitutionally

deprived him of property. However, the Deduction from Proceeds Order did not

modify the Decree. The former upholds the language contained in the Decree that

Appellant is entitled to one half of the auction proceeds. Although the term

“proceeds” is undefined, Appellant agrees that it includes a deduction for the

auctioneer’s commission. This results in total net proceeds of $14,625.50, one-half

of which is to be paid to Appellant, totaling $7,312.75.

             From that one-half portion, the Deduction from Proceeds Order

mandates payment of other fees and arrearages, all of which were assessed for

reasons which occurred after the Decree was entered, to achieve compliance with

the Decree. It strains credulity that the trial court here could not order appropriate

and reasonable fees to be deducted from Appellant’s $7,312.75 auction proceeds,

which is no different than any other asset from which such fees, fines, etc. may be

obtained.




                                          -6-
                However, it is unclear from the record the authority for the court’s

award of the sheriff/towing fee and attorney fees. KRS3 403.220 specifically

permits courts to award attorney fees and costs, but only “after considering the

financial resources of both parties . . . .” See also, e.g., Smith v. McGill, 556
S.W.3d 552, 555 (Ky. 2018). “Likewise, attorney’s fees may be awarded in

a contempt action, because [a party’s] conduct undermined the authority of the

court.” Bell v. Com., Cabinet for Health & Family Servs., Dep’t for Cmty. Based

Servs., 423 S.W.3d 742, 749 (Ky. 2014) (citation omitted).

                Although the court’s written findings were not extensive, the record

suggests the fees and costs were a sanction for Appellant’s conduct. In its

December 6, 2018 order requiring the sheriff to seize the farm equipment, the court

noted that Appellant had been non-compliant. It is also undisputed that Appellant

had failed to pay maintenance. The $600.00 attorney fee resulted from the need to

file Appellee’s motion to show cause as to why Appellant should not be held in

contempt due in part to Appellant’s failure to pay maintenance, lack of

cooperation, and failure to allow the sheriff’s department access to specific items

of farm equipment. The court also clearly memorialized in its Deduction from

Proceeds Order that “[t]his Court has issued numerous orders to try to get

[Appellant] to comply with previous orders.” Lastly, Appellant describes the


3
    Kentucky Revised Statutes.

                                            -7-
Deduction from Proceeds Order as “seemingly finding [Appellant] in

contempt . . . .” Therefore, the record is certainly not remiss of potentially

sanctionable conduct, and both KRS 403.220 and the court’s inherent contempt

powers would allow for such sanctions. See Rumpel v. Rumpel, 438 S.W.3d 354,

363 (Ky. 2014) (“[T]he trial court enjoys a broad discretion under [KRS 403.220]

to allocate costs and award fees . . . including ‘wide latitude to sanction or

discourage’ ‘conduct and tactics which waste the court’s and attorneys’ time.’”);

Crowder v. Rearden, 296 S.W.3d 445, 450 (Ky. App. 2009) (citation omitted)

(“Thus, courts have inherent power to impose a sanction for a civil contempt to

enforce compliance with their lawful orders.”).

             However, neither the Deduction From Proceeds Order or any other

attendant order formally found Appellant in contempt. The court also omitted

specific findings on the issue of the attorney fee, including any indication that it

considered the parties’ financial disparity. Therefore, we do not know whether the

fees at issue here were assessed pursuant to KRS 403.220, a finding of contempt,

or both. If the former, then the court must consider the parties’ financial resources.

Although this does not require a written memorialization, it may be best practice to

do so. And if the attorney fee and/or the sheriff/towing fee was the result of

Appellant’s contemptable behavior, then an order finding Appellant in contempt is




                                          -8-
necessary for clarity of the record, and to satisfy basic due process and notice

concerns. See Jefferson v. Eggemeyer, 516 S.W.3d 325, 343 (Ky. 2017).

              Accordingly, we cannot determine if the trial court abused its

discretion if we cannot discern how the court exercised its discretion. To clarify,

we are not foreclosing the court’s authority to issue the type of fees Appellant has

challenged. Rather, we simply do not have enough information upon which to

review the judgment in this case.

             Lastly, Appellant gives short shrift to his argument that the Deduction

from Proceeds Order was an unconstitutional deprivation of property. He has also

failed to indicate that this issue was properly preserved before the trial court.

Accordingly, we need not address this issue further.

                                    CONCLUSION

             For the foregoing reasons, we hereby remand this case to the Greenup

Circuit Court for further findings consistent with our decision.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                       NO BRIEF FOR APPELLEE

 Whitley Hill Bailey
 Grayson, Kentucky




                                          -9-